Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Previously indicated allowable subject matter (see Office action of 9/25/20) was placed into independent claims 1 and 9.
The closest prior art found was Nakamura et al (US 2006/0125217).
Regarding claim 1, Nakamura teaches an emblem device for a vehicle with:
a substrate (31b, fig. 3) mounted inside an air bag cover, 
a light source (LED 62) mounted on the substrate (31b) 
a light guide plate (clear acryl plate 61, fig. 3) mounted outside the air bag cover and configured to diffuse the light emitted from the light source (Para 0055), 
wherein the light emitted from the light guide plate is emitted in front of the emblem through a space formed between the air bag cover and the emblem (fig. 3).
Regarding claim 1, the instant invention differs by including the following limitations, “one or more emblem mounting protrusions protruding from the emblem body to one side and coupled to the substrate by passing through the light guide plate, the air bag cover, and the substrate.” 

a substrate (31a) mounted inside the air bag cover, 
a light source (LED 62) mounted on the substrate 
a light guide plate ( clear acryl plate 61) outside the air bag cover to diffuse light from the LED
 and an emblem (63, fig. 3, masked portion located in front of acryl plate 61) located in front of the light source and including a light blocking portion configured to cover the light guide plate and a light transmission portion connected to the light blocking portion and configured to allow the light emitted from the light guide plate to pass therethrough (Para. 0055).
Regarding claim 9, the instant invention differs by including the following limitations, “an emblem body including the light blocking portion and the light transmission portion; and emblem mounting protrusions protruding from the emblem body to one side and coupled to the substrate by passing through the light guide plate, the air bag cover, and the substrate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875